UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2015 Item 1. Schedule of Investments. Thomas Crown Global Long/Short Equity Fund SCHEDULE OF INVESTMENTS (Unaudited) As of August 31, 2015 Principal Amount Value CORPORATE BONDS ― 3.0% Scientific Games Corp. $ 8.125%, 9/15/2018 $ Scientific Games International, Inc. 6.250%, 9/1/2020 TOTAL CORPORATE BONDS (Cost $196,997) $ Number of Shares COMMON STOCKS ― 79.8% ADVERTISING ― 0.6% STW Communications Group, Ltd. AEROSPACE/DEFENSE ― 3.2% Boeing Co. (The ) Spirit AeroSystems Holdings, Inc. - Class A (1) AIRLINES ― 4.0% easyJet PLC SkyWest, Inc. APPAREL ― 1.4% adidas AG AUTO MANUFACTURERS ― 0.9% General Motors Co. (1) BANKS ― 10.3% Bank of America Corp. Barclays PLC ― ADR Mitsubishi UFJ Financial Group, Inc. ― ADR Mizuho Financial Group, Inc. ― ADR Morgan Stanley Regions Financial Corp. BEVERAGES ― 2.1% Diageo PLC ― ADR BIOTECHNOLOGY ― 2.5% Gilead Sciences, Inc. BUILDING MATERIALS ― 1.2% Tecnoglass, Inc. (1) DIVERSIFIED FINAN SERV ― 3.4% ORIX Corp. ― ADR Santander Consumer USA Holdings, Inc. (1) ELECTRICAL COMPO & EQUIP ― 1.0% Leoni AG ELECTRONICS ― 2.9% Garmin, Ltd. Orbotech, Ltd. (1) Thomas Crown Global Long/Short Equity Fund SCHEDULE OF INVESTMENTS (Unaudited) (Continued) As of August 31, 2015 Number of Shares Value ENTERTAINMENT ― 7.8% AMC Entertainment Holdings, Inc. Cedar Fair LP Cinemark Holdings, Inc. Regal Entertainment Group - Class A FINANCIALS ― 2.1% ACE Limited (1) FOOD ― 3.4% Tyson Foods, Inc. Woolworths, Ltd. HEALTHCARE-SERVICES ― 4.3% ICON PLC (1) MEDIA ― 1.0% AMC Networks, Inc. - Class A (1) PHARMACEUTICALS ― 8.4% AbbVie, Inc. Greencross, Ltd. Mallinckrodt PLC (1) Mylan NV (1) Sanofi ― ADR PRIVATE EQUITY ― 1.4% Blackstone Group LP (The ) RETAIL ― 5.1% Haverty Furniture Cos, Inc. Pandora AS SOFTWARE ― 3.5% Synchronoss Technologies, Inc. (1) TELECOMMUNICATIONS ― 9.3% AT&T, Inc, Cisco Systems, Inc. Telit Communications PLC (1) TOTAL COMMON STOCKS (Cost $5,201,438) $ Number of Contracts PURCHASED OPTIONS ― 1.2% CALL OPTIONS ― 0.9% ACE Limited 10 Exercise Price: $105.00, Expiration Date February 2016 Cboe Volitility Index 65 Exercise Price: $17.00, Expiration Date October 2015 Delhaize Group SA 22 Exercise Price: $20.00, Expiration Date September 2015 27 Exercise Price: $25.00, Expiration Date September 2015 Thomas Crown Global Long/Short Equity Fund SCHEDULE OF INVESTMENTS (Unaudited) (Continued) As of August 31, 2015 Number of Contracts Value PURCHASED OPTIONS (continued) PUT OPTIONS ― 0.3% iShares MSCI Japan ETF Exercise Price: $12.00, Expiration Date October 2015 $ iShares MSCI EAFE ETF 50 Exercise Price: $58.00, Expiration Date October 2015 50 Exercise Price: $59.00, Expiration Date October 2015 TOTAL PURCHASED OPTIONS (Cost $56,430) $ Principal Amount MONEY MARKET FUNDS ― 13.4% $ Fidelity Institutional Money Market Fund, 0.13% (2) TOTAL MONEY MARKET FUNDS (Cost $842,025) $ TOTAL INVESTMENTS ― 97.4% (Cost $6,296,890) Other Assets in Excess of Liabilities ― 2.6% TOTAL NET ASSETS ― 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt. LP - Limited Partnership PLC - Public Limited Company (1) Non Income Producing (2) The rate is the annualized seven-day yield at period end The cost basis of investment for federal income tax purposes at August 31, 2015, was as follows*: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) * Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. Thomas Crown Global Long/Short Equity Fund SCHEDULE OF INVESTMENTS (Unaudited) (Continued) As of August 31, 2015 SECURITIES SOLD SHORT Number of Shares Value COMMON STOCKS ― 26.6% Arrowhead Research Corp. (1) $ ASOS PLC (1) Badger Daylighting, Ltd. BioCryst Pharmaceuticals, Inc. (1) DXP Enterprises Inc (1) Eagle Bulk Shipping, Inc. (1) Five Below, Inc. (1) Five Prime Therapeutics, Inc. (1) Heron Therapeutics, Inc. (1) Ignyta, Inc. (1) iRobot Corp. (1) Isetan Mitsukoshi Holdings, Ltd. ITOCHU Corp. Kikkoman Corp. La Jolla Pharmaceutical Co. (1) Lundin Petroleum AB (1) Mirati Therapeutics, Inc. (1) Nissin Foods Holdings Co., Ltd. Paycom Software, Inc. (1) Salzgitter AG Sangamo BioSciences, Inc. (1) Sojitz Corp. Sotheby's Tesla Motors, Inc. (1) WEX, Inc. (1) ZIOPHARM Oncology, Inc. (1) TOTAL COMMON STOCKS (Proceeds $1,695,664) $ Number of Shares EXCHANGE TRADED FUNDS ― 1.4% BioShares Biotechnology Clinical Trials Fund (1) Market Vectors China AMC SME-ChiNext ETF (1) TOTAL EXCHANGE TRADED FUNDS (Proceeds $109,732) $ TOTAL SECURITIES SOLD SHORT ― 28.0% (Proceeds $808,611) $ WRITTEN OPTIONS CONTRACTS Number of Contracts WRITTEN OPTIONS ― 0.1% PUT OPTIONS ― 0.1% iShares MSCI EAFE ETF 50 Exercise Price: $53.00, Expiration Date October 2015 50 Exercise Price: $55.00, Expiration Date October 2015 TOTAL WRITTEN OPTIONS (Proceeds $5,753) $ Percentages are stated as a percent of net assets. (1) Non Income Producing. Valuation of Investments (Unaudited) The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities.An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level1 of the fair value hierarchy. Exchange traded options are valued at the composite mean price, which calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is principally traded. On the last trading day prior to expiration, expiring options may be priced at intrinsic value. When these valuation methods are used, they are categorized as Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of August 31, 2015: Description Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
